UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1457




In Re:   SAMUEL H. SLOAN, a/k/a Ismail Sloan,

                Petitioner.




     On Petition for Writ of Mandamus.      (6:09-cv-00005-NKM)


Submitted:   August 6, 2009                 Decided:   August 26, 2009


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Samuel H. Sloan, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Samuel    H.    Sloan     has       filed    a    petition      for     writ   of

mandamus or prohibition with this court, requesting we remove

Judge Norman K. Moon from further adjudicating Sloan’s civil

action    in    the     United     States      District         Court    for    the    Western

District of Virginia.                Mandamus relief is available only when

the petitioner has a clear right to the relief sought.                                  United

States    v.     Moussaoui,        333      F.3d     509,       517     (4th    Cir.    2003).

Further, mandamus is a drastic remedy and should be used only in

extraordinary circumstances.                 Id. at 516.              Mandamus may not be

used as a substitute for appeal.                    In re United Steelworkers, 595

F.2d 958, 960 (4th Cir. 1979).

               Similarly,      a     writ    of     prohibition         should    not    issue

unless it “clearly appears that the inferior court is about to

exceed its jurisdiction.”                Smith v. Whitney, 116 U.S. 167, 176

(1886).    A writ of prohibition, like mandamus, a drastic remedy,

should    be    granted       only    where       the   petitioner’s           right    to    the

requested relief is clear and indisputable.                             In re Vargas, 723

F.2d 1461, 1468 (10th Cir. 1983); In re Missouri, 664 F.2d 178,

180 (8th Cir. 1981).               Further, a writ of prohibition should be

granted only where the petitioner has no other adequate means of

relief, In re Banker’s Trust Co., 775 F.2d 545, 547 (3d Cir.

1985), and a writ of prohibition may not be used as a substitute

for the normal appellate process.                   Missouri, 664 F.2d at 180.

                                               2
           Our review of the record indicates that Sloan’s action

has been dismissed by the district court and no motions remain

outstanding.      Sloan v. Smith, No. 6:09-cv-00005-NKM (W.D. Va.

Feb. 24, Apr. 23, 2009).      Accordingly, while we grant leave to

proceed in forma pauperis, we deny Sloan’s petition as moot.         We

dispense   with    oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                       PETITION DENIED




                                     3